Citation Nr: 1000307	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-41 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
dysthymia from July 21, 2003 to June 27, 2005.

2.  Entitlement to a disability rating higher than 10 percent 
for dysthymia from June 28, 2005 to February 8, 2009.

3.  Entitlement to a disability rating higher than 30 percent 
for dysthymia since February 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1983 to February 
1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which, in relevant part, denied the Veteran's claim for a 
higher, i.e., compensable rating, for his already service-
connected dysthymia.

In October 2008, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to 
provide the Veteran with another VA compensation examination 
and to obtain the Veteran's recent VA Medical Center (VAMC) 
outpatient treatment records.  The AMC provided that VA 
examination and obtained the additional medical evidence.  In 
a July 2009 rating decision, the AMC then increased the 
Veteran's disability rating for his dysthymia to 10 percent, 
effective June 28, 2005, the date VAMC records indicate that 
the Veteran was first started on continuous medication for 
his depression, and to 30 percent, effective February 9, 
2009, the date of the VA examination that showed an increase 
in severity of the Veteran's dysthymia.  He has continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (indicating he is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).


FINDINGS OF FACT

1.  From July 21, 2003 to June 27, 2005, the Veteran's 
dysthymia was formally diagnosed, but the symptoms were not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.
2.  From June 28, 2005 the Veteran's dysthymia has caused 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  From July 21, 2003 to June 27, 2005, the criteria are not 
met for a compensable disability rating for the dysthymia.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code (DC) 9423 (2008).

2.  From June 28, 2005, the criteria are met for a higher 
disability rating of 50 percent, but no greater, for the 
dysthymia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 9423 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
2004, October 2004, and October 2008.  The letters informed 
him of the evidence required to substantiate his claims and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  

Note also that the October 2008 VCAA letter, and a November 
2006 letter, complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  

Since providing the additional VCAA notice in November 2006 
and October 2008, the AMC has readjudicated the claim in the 
July 2009 SSOC - including considering additional evidence 
received in response to that additional notice and since the 
initial rating decision at issue and SOC.  This is important 
to point out because if there was no VCAA notice provided 
prior to the initial adjudication of the claim, or for 
whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of his claim.  In other 
words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records, VA treatment 
records, and lay statements in support of his claim.  In 
addition, the RO arranged for a VA compensation examination 
to assess the severity of his dysthymia, which is the 
determinative downstream issue since his appeal is for a 
higher initial rating for this disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The record is adequate and 
the need for a more contemporaneous examination occurs only 
when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the most 
recent VA compensation examination of the Veteran's dysthymia 
was in February 2009, following and as a result of the 
Board's October 2008 remand.  And the report of that 
evaluation contains all findings needed to properly evaluate 
his disability.  38 C.F.R. § 4.2.  Consequently, another 
examination to evaluate the severity of this disability is 
not warranted because there is sufficient evidence, already 
of record, to fairly decide this claim insofar as assessing 
the severity of the disability.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995). 
The Board is also satisfied as to substantial compliance with 
its October 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included scheduling the Veteran for another 
VA compensation examination - which he had in February 2009, 
and, obtaining the Veteran's VAMC outpatient treatment 
records - which were obtained by the AMC.  

General Regulations and Statutes for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
July 21, 2003, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected dysthymia, currently evaluated as 
noncompensable (0 percent) from March 1, 1996 to June 27, 
2005, 10 percent from June 28, 2005 to February 8, 2009, and 
30 percent since February 9, 2009, under 38 C.F.R. § 4.130, 
DC 9423, involving undifferentiated somatoform disorder 
(2008). 

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125.
 
According to the DSM-IV criteria, a 0 percent (non-
compensable) rating is warranted when a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.

A 10 percent rating is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A higher 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and, inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) score.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
In January 2005, the Veteran was assigned a GAF score of 70 
by a VA examiner.  In March 2006, the Veteran was assigned a 
GAF score of 55 by a VAMC physician.  In February 2009, the 
Veteran was assigned a GAF score of 60 by the VA examiner.  
According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning well, with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

From July 21, 2003 to June 27, 2005, Whether the Veteran is 
Entitled to a Compensable Rating for Dysthymia

During this period at issue, in January 2005, the Veteran was 
afforded a VA compensation examination, during which the VA 
examiner reviewed the claims file for the pertinent medical 
and other history.  The Veteran told the VA examiner that he 
had never been in psychiatric treatment since he was 
discharged from the Army.  The Veteran stated that he was 
currently employed and married.  He did not report any 
marital problems.  The Veteran described his symptoms as: 
sad, depressed, and insomnia.    

Upon an objective physical examination, the VA examiner 
determined that the Veteran was appropriately dressed, 
cooperative, spontaneous, alert, and in contact with reality.  
His thought process was coherent and logical.  His affect was 
broad and appropriate.  He was oriented to time, person, and 
place.  His recent, remote, and immediate memories were 
intact.  His abstraction capacity was normal.  His judgment 
was good, and his insight was adequate.  The Veteran was able 
to maintain the basic activities of daily living.  There was 
no evidence of:  looseness of association, disorganized 
speech, delusions, hallucinations, phobias, obsessions, panic 
attacks, impairment of thought process or communication, 
inappropriate behavior, or, suicidal ideas.  The VA examiner 
determined that the Veteran's dysthymia symptoms were not 
interfering with his occupational or social functioning.  The 
Veteran was assigned a GAF score of 70.

The VAMC records during this period at issue do not contain 
evidence of the Veteran seeking psychiatric treatment or 
hospitalization.  There is also no evidence of the Veteran 
receiving a prescription for a psychiatric medication during 
this period.

The evidence of record does not establish that the Veteran is 
entitled to a higher 10 percent rating for his dysthymia from 
July 21, 2003 to June 27, 2005 under DC 9423.  The Veteran 
was not on continuous medication for his dysthymia during 
this period at issue.  Additionally, the Veteran did not have 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  The VA examiner determined that the Veteran's 
dysthymia symptoms were not interfering with his occupational 
or social functioning.  The Veteran stated that he was 
currently employed and married.  The Veteran was able to 
maintain the basic activities of daily living.  Further, the 
Veteran was assigned a GAF score of 70, which, as previously 
mentioned, indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning well, with some meaningful interpersonal 
relationships.
 
For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's dysthymia.  But his 
symptoms have remained constant throughout the course of this 
period on appeal and, as such, staged ratings are not 
warranted.

Whether the Veteran is Entitled to a Disability Rating Higher 
than 10 Percent for Dysthymia from June 28, 2005 to February 
8, 2009 and higher than 30 percent from February 9, 2009

During this period at issue, the Veteran was treated by the 
VAMC for his dysthymia at various times from June 2005 to May 
2007.	

The VAMC treatment records note the Veteran's continuous 
complaints involving insomnia, easily startled, tiredness 
(only sleeping 4 hours per night), anhedonia, ill-humored, 
irritable, explosive personality, feelings of helplessness 
and hopelessness, occasional crying spells, decrease in 
appetite, poor memory, a general lack of interests, 
nightmares, nervousness, and anxiety.  The Veteran described 
feeling sad and hopeless most of the time.  The Veteran told 
the VA physicians that he felt numb or detached from others, 
activities, or surroundings.  The Veteran indicated that he 
was constantly on guard, watchful, or easily startled.  The 
Veteran reported seeing shadows and people watching him.  The 
Veteran also stated that he heard people calling his name.  
The Veteran described conspiracies and harassment against him 
in both the Army and at his current occupation.  The Veteran 
denied experiencing poor concentration.  The Veteran also 
described prior occasions where he felt palpitations, 
sweating, trembling, shaking, shortness of breath, a feeling 
of choking, and a general sense of impending doom without any 
specific reasons.  The Veteran described his mood as 
"depressed and tense."

Upon a physical examination, the VA physicians described the 
Veteran as adequately dressed and kept, cooperative, 
spontaneous, logical, coherent, and relevant with anxious-
depressed mood and affect.  The Veteran had good eye contact.  
The Veteran had adequate judgment at times, and at other 
times, had poor judgment.  His affect was restricted and 
congruent to his sad mood.  The VA physicians reported that 
there was no evidence of active hallucinations, obsessions, 
compulsions, delusions, or, harm to self or others.  The 
Veteran had good concentration and attention.  His recent and 
remote memory were intact.  The Veteran's screening for major 
depression and posttraumatic stress disorder (PTSD) were both 
positive.  The Veteran was assigned a GAF score of 55. 

The Veteran was afforded a VA compensation examination on 
February 9, 2009, during which the VA examiner reviewed the 
claims file for the pertinent medical and other history.  The 
Veteran told the VA examiner that his current symptoms 
included:  depressed mood, crying spells, insomnia, poor 
impulse control, irritability, and social withdrawal.  The 
Veteran stated that he is also hostile and easily startled.  
The Veteran stated that his symptoms are moderate and on a 
daily basis.  He acknowledged that he was currently employed 
full-time with the same employer that he had been employed 
with for 10-20 years.  The Veteran indicated that during the 
last 12 months, he was off of work for 6 weeks due to 
physician prescribed rest from work.      	

Upon an objective physical examination, the Veteran's affect 
was appropriate, his mood was depressed, and his attention 
was intact.  The Veteran was oriented to person, time, and 
place.  His thought process and thought content were 
unremarkable.  The Veteran was able to understand the outcome 
of behavior.  He was not experiencing any delusions, 
hallucinations, panic attacks, homicidal thoughts, suicidal 
thoughts, or obsessive rituals.  The Veteran's impulse 
control was fair.  The Veteran's remote, recent, and 
immediate memory were normal.  The Veteran was able to 
maintain minimum personal hygiene.  The Veteran was assigned 
a GAF score of 60.  The VA examiner determined that the 
Veteran had reduced reliability and productivity due to his 
dysthymia symptoms.  The Veteran's dysthymia did not result 
in deficiencies in judgment, thinking, family relations, 
work, mood, or school.  Additionally, the VA examiner 
reported that the Veteran's dysthymia did not result in total 
occupational and social impairment.

Considering this evidence in the aggregate, the Board finds 
that the overall disability picture for the Veteran's anxiety 
disorder more closely approximates a higher 50 percent 
rating.  Although he admittedly does not display all of the 
symptoms listed for a rating at this higher level, he does 
display symptoms of impairment of short-term memory (unable 
to quickly recall things), disturbances of motivation 
and mood, panic attacks, flattened affect, impaired judgment, 
and difficulty in establishing and maintaining effective work 
and social relationships.  As previously mentioned, the 
specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are mere 
examples providing guidance as to the type and degree of 
severity, or their effects on social and work situations.  
Thus, any analysis should not be limited solely to whether 
the symptoms listed in the rating scheme are exhibited; 
rather, consideration must be given to factors outside the 
specific rating criteria in determining the level of 
occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, based on 
the findings mentioned, the severity of the Veteran's 
dysthymia is most commensurate with a higher 50 percent 
rating, so this rating will be assigned.  See 38 C.F.R. § 
4.7.

In the February 9, 2009 report, the VA examiner determined 
that the Veteran's dysthymia does result in reduced 
reliability and productivity.  The VA examiner assigned the 
Veteran a GAF score of 60, which, as previously mentioned, 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The Veteran indicated 
that during the last 12 months, he was off of work for 6 
weeks due to a physician prescribed rest from work.  
Additionally, the Veteran reported that he had insomnia, 
increased irritability, poor impulse control, crying spells, 
and a depressed mood. 

The Veteran's dysthymia has also caused social impairment.  
At his February 2009 VA examination, the Veteran stated that 
he experiences social withdrawal.  He stated that he is 
hostile, easily startled, and depressed.  The Veteran also 
indicated that he does become easily irritable.  Furthermore, 
the VA examiner described the Veteran's impulse control as 
fair.  

The Veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by the VA 
examiner's comments.  Moreover, the Veteran is uniquely 
suited to describe the severity, frequency, and duration of 
his dysthymia symptoms.  See Falzone v. Brown, 8 Vet. App. 
398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

Resolving all reasonable doubt in his favor, the Veteran's 
claim for an increased rating must be granted to 50 percent 
for the period since February 9, 2009.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The Veteran is not, however, entitled to an even higher 70 
percent rating because the evidence does not suggest that his 
dysthymia causes occupational and social impairment with 
deficiencies in most areas of his life.  He is still married, 
and is currently employed.  He is also able to manage his 
activities of daily living and his finances.  Additionally, 
the evidence does not establish that the Veteran's dysthymia 
presents any of the specified symptoms for a 70 percent 
rating, including suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Therefore, he is not 
entitled to a 70 percent rating.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's dysthymia.  But his 
symptoms have remained constant throughout the course of this 
period on appeal and, as such, staged ratings are not 
warranted.

Extraschedular Evaluation

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's dysthymia symptoms 
cause some impairment in his occupational functioning and 
capacity.  But the extent of his impairment is adequately 
contemplated by the rating criteria, which reasonably 
describe the effects of his disability.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The Board finds no reason to refer this case 
to the Compensation and Pension Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular rating assigned), to suggest 
the Veteran is not adequately compensated by the regular 
rating schedule.  All of the evaluation and treatment he has 
received for his dysthymia has been on an outpatient basis, 
not as an inpatient.  During his recent February 2009 VA 
compensation examination, he acknowledged that he was 
currently employed full-time with the same employer that he 
had been employed with for 10-20 years.  The Veteran 
indicated that during the last 12 months, he was off of work 
for 6 weeks due to a physician prescribed rest from work.  
This level of occupational and other impairment in his daily 
living is contemplated by the schedular ratings he already 
has.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

From July 21, 2003 to June 27, 2005, the claim for a 
compensable disability rating for the dysthymia is denied.

From June 28, 2005, a 50 percent disability rating for the 
dysthymia is granted.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


